                      3:19-cv-03010-SEM-TSH # 123             Page 1 of 2
                                                                                                  E-FILED
                                                                    Tuesday, 10 August, 2021 05:58:36 PM
                                                                             Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

LARRY PIPPION, as Special Administrator )
of the Estate of LARRY EARVIN,          )
deceased,                               )
                                        )             Case No. 19 CV 3010
                     Plaintiff,         )
                                        )             Judge Myerscough
                v.                      )
                                        )             Magistrate Judge Schenkier
SGT. WILLIE HEDDEN et al.,              )
                                        )
                     Defendants.        )

                        MOTION TO WITHDRAW AS COUNSEL

       Attorney Ronak Maisuria respectfully moves to withdraw her appearance as counsel

in this matter. In support, the undersigned states:

1.     The undersigned filed an appearance on behalf of Plaintiff in this matter.

2.     The undersigned is no longer be employed with Erickson & Oppenheimer as of

August 9, 2021.

3.     Additional attorneys currently represent the Plaintiff and will continue to diligently

and ably represent them going forward. This motion will not prejudice the representation of

the Plaintiff nor cause any undue delay in this proceeding.

       WHEREFORE the undersigned respectfully requests this Honorable Court grant this

motion.

                                               Respectfully submitted,

                                               /s/ Ronak Maisuria

Erickson & Oppenheimer
223 W. Jackson, Ste. 200
Chicago, IL 60606
312-327-3370
                    3:19-cv-03010-SEM-TSH # 123            Page 2 of 2




                                 CERTIFICATE OF SERVICE

       Ronak Maisuria, a licensed attorney, states that on August 10, 2021 the foregoing
motion was served on all attorneys of record via ECF.

                                            /s/ Ronak Maisuria


Erickson & Oppenheimer, Ltd.
223 W. Jackson, Ste. 200
Chicago, IL 60606
312-327-3370
